

EXECUTION VERSION


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT.  ANY SUCH
DISPOSITION MAY ALSO BE SUBJECT TO APPLICABLE STATE SECURITIES LAWS.


VOID AFTER 5:00 P.M., NEW YORK, NEW YORK TIME, ON THE EXPIRATION DATE (AS
DEFINED BELOW).


Date of Issuance:  March 2, 2011
Number of Shares:  1,000,000                 



WARRANT TO PURCHASE
SHARES OF COMMON STOCK OF
DELTATHREE, INC.


This certifies that, for value received, D4 Holdings, LLC, a Delaware limited
liability company, and its permitted assigns or successors in interest (the
“Holder”), is entitled to purchase from deltathree, Inc., a Delaware corporation
(the “Company”), subject to the terms and conditions hereof, at any time on or
after the date of this Warrant and before 5:00 P.M., New York, New York time on
the date which is ten (10) years after the date hereof (the “Expiration Date”),
that number of fully paid and non-assessable shares of the Company’s common
stock, par value $0.001 (the “Common Stock”), as set forth in Section 2 hereof.


1.           Definitions.  As used in this Warrant, the following terms shall
have the meanings set forth below:
 
(a)           “Exercise Period” means the period beginning on the date of this
Warrant and ending on the Expiration Date.
 
(b)           “Exercise Price” means $0.096 per share (as the same may be
adjusted from time to time pursuant to the terms of this Warrant).
 
(c)           “Fair Market Value” means, on any particular date (a) if the
Common Stock is then traded on a securities exchange, the average of the closing
prices of such Common Stock on such exchange over the five trading day period
ending on such date, (b) if the Common Stock is then regularly traded
over-the-counter, the average of the closing sale prices or secondarily the
closing bid of such Common Stock over the five trading day period ending on such
date, or (c) if there is no active public trading market for the Common Stock,
the fair market value of one share of the Warrant Shares as determined in good
faith by the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization or any other form of entity not
specifically listed herein, and any government, governmental department or
agency or political subdivision thereof.
 
(e)           “Securities Act” means the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.
 
(f)            “Warrant” means this Warrant and all stock purchase warrants
issued in exchange therefor pursuant to the terms thereof.
 
(g)           “Warrant Shares” means the shares of Common Stock issuable upon
exercise of this Warrant.
 
2.           Exercise of Warrant.
 
(a)           Number of Shares Underlying Warrant.  This Warrant shall be
exercisable for up to 1,000,000 shares of Common Stock, as adjusted from time to
time pursuant to the terms of this Warrant.
 
(b)           Exercisability of Warrant.  This Warrant may be exercised by
Holder, in whole or in part, in accordance with its terms, at any time or from
time to time beginning on the date hereof and ending at 5:00 p.m., New York City
time, on the Expiration Date.
 
(c)           Exercise Procedure.
 
(i)           The purchase rights represented by this Warrant may be exercised
by the Holder, in whole or in part, by delivery of a notice of exercise in the
form set forth on the last page hereof (the “Exercise Notice”) at the principal
office of the Company, and by the payment to the Company of the aggregate
Exercise Price (in accordance with the next sentence) in an amount equal to the
Exercise Price per share multiplied by the number of Warrant Shares then being
purchased.  The aggregate purchase price for Warrant Shares being purchased
hereunder pursuant to such exercise may be paid either (A) by cash or wire
transfer of immediately available funds, (B) by cancellation of indebtedness,
(C) by surrender of a number of Warrant Shares which have a Fair Market Value
equal to the aggregate purchase price of the Warrant Shares being purchased
(“Net Issuance”) as determined herein, or (D) any combination of the
foregoing.  If the Holder elects the Net Issuance method of payment, the Company
shall issue to Holder upon exercise a number of shares of Warrant Shares
determined in accordance with the following formula:
 
X  = Y(A-B)
         A
 

 
where: X =
the number of Warrant Shares to be issued to the Holder;

 
 
2

--------------------------------------------------------------------------------

 
 

 
Y =
the number of Warrant Shares with respect to which the Holder is exercising its
purchase rights under this Warrant;

 
 
A =
the Fair Market Value of one (1) share of the Warrant Shares on the date
immediately preceding the date of exercise; and

 

 
B = 
the Exercise Price.

 
(ii)          No fractional shares arising out of the above formula for
determining the number of shares to be issued to the Holder shall be issued, and
the Company shall, in lieu thereof, make payment to the Holder of cash in the
amount of such fraction multiplied by the Fair Market Value of one (1) share of
the Warrant Shares on the date of exercise.
 
(iii)          In the event of any exercise of the rights represented by this
Warrant, certificates for the Warrant Shares so purchased shall be delivered to
the Holder as soon as practicable and, unless this Warrant has been fully
exercised or has expired, a new Warrant representing the portion of the Warrant
Shares, if any, with respect to which this Warrant shall not then have been
exercised shall also be issued to the Holder as soon as practicable.  Such
exercise shall be deemed to have been made immediately prior to the close of
business on the date the Holder delivers the Exercise Notice with respect to
such exercise.
 
3.           Reservation of Warrant Shares; Stock Fully Paid.  During the
Exercise Period, the Company shall reserve and keep available for issuance upon
the exercise of the Warrant such number of its authorized but unissued shares of
Common Stock as will be sufficient to permit the exercise in full of all
outstanding Warrants.  The Warrant Shares, upon issuance in accordance with the
terms of this Warrant, will be validly issued, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issuance thereof.
 
4.           No Voting Rights; Limitations of Liability.  This Warrant will not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.  No provision of this Warrant, in the absence of affirmative action by
the Holder to purchase Warrant Shares, and no enumeration in this Warrant of the
rights or privileges of the Holder, will give rise to any liability of such
Holder as a stockholder of the Company.
 
5.           Representations of Holder; Restrictions on Transfer.
 
(a)           The Holder certifies and represents to the Company that it is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act.  The Holder’s financial condition is such that it is able to
bear the risk of holding the Securities for an indefinite period of time and the
risk of loss of its entire investment.  The Holder has sufficient knowledge and
experience in investing in companies similar to the Company so as to be able to
evaluate the risks and merits of its investment in the Company.  The Holder is
acquiring the Securities for its own account for investment and not for resale
or with a view to distribution thereof in violation of the Securities Act.  The
Holder understands that the Securities have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Securities must continue to be held by the Holder unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Holder agrees that the Holder will not transfer, sell or
otherwise dispose of this Warrant without the express consent of the Company in
its reasonable discretion.  Notwithstanding the foregoing, the Holder may
transfer all or any portion of this Warrant to an affiliate (as such term is
defined in Rule 405 promulgated under the Securities Act) of the Holder.
 
(c)           The Holder agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Warrant or any Warrant Shares issued upon
its exercise except under circumstances which will not result in a violation of
the Securities Act.  Upon exercise of this Warrant, the Holder shall confirm in
writing, by executing the form attached hereto, that the securities purchased
thereby are being acquired for investment solely for the Holder’s own account
and not as a nominee for any other person, and not with a view toward
distribution or resale.
 
(d)           The certificates representing the Warrant Shares shall have
affixed thereto a legend in substantially the following form, in addition to
other legends required by applicable state law:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF UNLESS THE SAME ARE REGISTERED AND
QUALIFIED IN ACCORDANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.


(e)           With respect to any offer, sale or other disposition of this
Warrant or any Warrant Shares, the Holder agrees to give written notice to the
Company prior thereto, describing briefly the manner thereof together with a
written opinion of the Holder’s counsel, if reasonably requested by the Company,
to the effect that such offer, sale or other disposition of this Warrant or such
Warrant Shares may be effected without registration under the Securities Act or
qualification under any applicable state securities laws, and indicating whether
or not under the Securities Act certificates for this Warrant or such Warrant
Shares, as the case may be, to be sold or otherwise disposed of require any
restrictive legend as to applicable restrictions on transferability in order to
insure compliance with the Securities Act.  If the Company shall consent to the
transfer of this Warrant or such Warrant Shares, then each certificate
representing this Warrant or the Warrant Shares thus transferred (except a
transfer pursuant to Rule 144) shall bear a legend as to the applicable
restrictions on transferability in order to insure compliance with the
Securities Act, unless in the aforesaid reasonably satisfactory opinion of
counsel for the Holder or the security holder, as the case may be, such legend
is not necessary in order to insure compliance with the Securities Act.  The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.
 
(a)           Amendment and Waiver.  Except as otherwise provided herein, the
provisions of this Warrant may be amended only if the Company has obtained the
prior written consent of the Holder.
 
(b)           Notices.  Any notices required to be sent to the Holder will be
delivered to the address set forth below.  Any notices required to be sent to
the Company will be delivered to the principal office of the Company as set
forth on the signature page hereto.  Any party may change the address to which
correspondence to it is to be addressed by written notification as provided
herein.  All notices required or permitted hereunder, to be effective, shall be
in writing and shall be deemed effectively given: (i) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (ii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (iii) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
If to the Holder, to:


D4 Holdings, LLC
349-L Copperfield Blvd, #407
Concord, NC 28025
Attention:        Robert Stevanovski, Manager
Facsimile:        704.260.3304


With a copy to (which shall not constitute notice):


D4 Holdings, LLC
349-L Copperfield Blvd, #407
Concord, NC 28025
Attention:        General Counsel
Facsimile:        704.260.3304


(c)           Descriptive Headings; Pronouns.  The descriptive headings of the
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.  All pronouns or any variation thereof shall
be deemed to refer to the masculine, feminine or neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.
 
(d)           Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal and substantive laws of the State of Delaware and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Successors and Assigns.  Subject to Section 5, the provisions of
this Warrant shall be binding upon, and inure to the benefit of, the respective
successors and assigns of the parties hereto.
 
(f)           Severability.  In the event that any one or more of the provisions
of this Warrant shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any respect, or in the event that any
one or more of the provisions of this Warrant operate or would prospectively
operate to invalidate this Warrant, then and in any such event, such
provision(s) only shall be deemed null and void and shall not affect any other
provision of this Warrant and the remaining provisions of this Warrant shall
remain operative and in full force and effect and in no way shall be affected,
prejudiced, or disturbed thereby.
 
(g)           Waiver of Jury Trial.  EACH OF THE COMPANY AND THE HOLDER WAIVES
ALL RIGHTS TO TRIAL BY JURY OF ANY SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS OF
ANY KIND ARISING UNDER OR RELATING TO THIS AGREEMENT.  EACH OF THE COMPANY AND
THE HOLDER ACKNOWLEDGES THAT THIS IS A WAIVER OF A LEGAL RIGHT AND REPRESENTS TO
THE OTHER THAT THIS WAIVER IS MADE KNOWINGLY AND VOLUNTARILY.  THE COMPANY AND
THE HOLDER EACH AGREE THAT ALL SUCH SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS
SHALL BE TRIED BEFORE A JUDGE OF A COURT OF COMPETENT JURISDICTION, WITHOUT A
JURY.
 
(h)           Adjustments.
 
(i)           If at any time after the date hereof there is any change in the
outstanding shares of capital stock of the Company by reason of stock dividends,
splits, recapitalizations, reclassifications, combinations or exchanges of
shares, separations, reorganizations, liquidations, or the like, the number and
class of shares available under this Warrant in the aggregate and the Exercise
Price, as applicable, shall be correspondingly adjusted to give the Holder, on
exercise for the same aggregate Exercise Price, the total number, class, and
kind of shares as the Holder would have owned had the Warrant been exercised
prior to the event and had the Holder continued to hold such shares until after
the event requiring adjustment.  The form of this Warrant need not be changed
because of any adjustment in the number of Warrant Shares subject to this
Warrant.
 
(ii)           In case of any reclassification or change of outstanding
securities of the class and series issuable upon exercise of this Warrant (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), or in case
of any consolidation or merger of the Company with or into a continuing
corporation (other than a merger with another corporation in which the Company
is a continuing corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant), or in
case of a sale of all or substantially all of the assets of the Company, unless
this Warrant shall have been exercised or terminated in accordance with its
terms, the Company, or such successor or purchasing corporation, shall execute a
new Warrant, which provides that the Holder shall have the right to exercise
such new Warrant and procure upon such exercise in lieu of each Warrant Share
theretofore issuable upon exercise of this Warrant the kind and amount of shares
of stock, other securities, money and property receivable upon such
reclassification, change, merger or transfer by a holder of one share of the
type of security issuable upon exercise of this Warrant.  Such new Warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 6(h).  The
provisions of this Section 6(h)(ii) shall similarly apply to successive
reclassifications, changes, mergers or transfers.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)           If at any time after the date hereof any change occurs in the
outstanding capital stock of the Company or any other event occurs as to which
the other provisions of this Section 6(h) are not strictly applicable or if
strictly applicable would not fairly protect the purchase rights of the Holder
in accordance with such provisions, then the independent members of the Board of
Directors of the Company shall, in their reasonable good faith judgment, make an
adjustment in the number and class of shares available under the Warrant, the
Exercise Price or the application of such provisions, as applicable, so as to
protect such purchase rights as aforesaid.  The adjustment shall be such as to
give the Holder upon exercise for the same aggregate Exercise Price the total
number, class and kind of shares as the Holder would have owned had this Warrant
been exercised prior to the event and had the Holder continued to hold such
shares until after the event requiring adjustment.
 
(iv)           Whenever the Exercise Price shall be adjusted pursuant to this
Section 6(h), the Company shall issue a certificate signed by its chief
financial officer or other executive officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Exercise Price (and, if
applicable, the number and type of security for which the Warrant may be
exercised) after giving effect to such adjustment, and shall cause copies of
such certificate to be mailed (by first class mail, postage prepaid) to the
Holder.
 
[Signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Warrant to be executed
by its duly authorized officer as of the date first written above.


COMPANY:
 
DELTATHREE, INC.
 
By:
/s/ Effi Baruch
Name:  
Effi Baruch
Title:
Chief Executive Officer and President
   
Address:
 
Jerusalem Technology Park – Bldg. #9
P.O. Box 48265
Jerusalem 91481, Israel
Attention:        Chief Executive Officer
Facsimile:        011.972.2.649.1200
 
HOLDER:
 
D4 HOLDINGS, LLC
 
By:  Praescient, LLC, its Manager
 
By:
/s/ Robert Stevanovski
Name:
Robert Stevanovski
Title:
Manager

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


 
TO: 
DELTATHREE, INC.



1.            The undersigned hereby elects to purchase __________ shares of
common stock, par value $0.001 (the “Common Stock”), of deltathree, Inc. (the
“Company”) pursuant to the terms of that certain Warrant issued by the Company
to D4 Holdings, LLC as of March 2, 2011, and tenders herewith payment of the
purchase price of such shares in full, together with all applicable transfer
taxes, if any, in accordance with the election set forth in paragraph 2 below.


2.            Manner of Exercise.  The undersigned Holder elects to exercise the
Warrant for such shares of Common Stock in the following manner:


 
o
Cash Exercise.  The undersigned tenders herewith payment of the aggregate
Exercise Price for the Common Stock in the form of cash or wire transfer of
immediately available funds.



 
o
Cancellation of Indebtedness.  The undersigned tenders payment of the aggregate
Exercise Price for the Common Stock by cancelling $____________ of outstanding
indebtedness owed by the Company to Holder, which cancellation shall be deemed
effective simultaneously with the delivery of this Notice;



 
o
Cashless or “Net Issuance” Exercise.  The undersigned hereby elects to exercise
this Warrant by means of a Net Issuance exercise pursuant to the provision of
Section 2(c)(i) of the Warrant.



3.            Please issue a certificate or certificates representing said
securities in the name of the undersigned or in such other name as is specified
below:


  
(Name)
  
 
  
(Address)



4.           The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares in violation of applicable securities laws.



   
  
   
(Signature)
  
   
(Date)
  
 

 
 
 

--------------------------------------------------------------------------------

 